UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 20, 2014 Date of Report (Date of earliest event reported) BioCorRx Inc. (Exact name of registrant as specified in its charter) Nevada 333-153381 26-1972677 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 N. Parkcenter Drive Suite 103 Santa Ana, California (Address of principal executive offices) (Zip Code) (714) 462-4880 Registrant’s telephone number, including area code FRESH START PRIVATE MANAGEMENT INC. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. The Board of Directors and shareholders of Fresh Start Private Management, Inc., a Nevada corporation, adopted an amendment to its Articles of Incorporation changing its name to BioCorRx Inc. (the “Company”) effective January 7, 2014, and changing the Company’s ticker symbol with the Financial Industry Regulatory Authority from CEYY to BICX effective February 20, 2014. The Certificate of Amendment to the Articles of Incorporation filed by the Company with the Nevada Secretary of State is also filed as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Certificate of Amendment to Articles of Incorporation effective January 7, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BioCorRx Inc. Date: February 20, 2014 By: /s/ Kent Emry Name: Kent Emry Title: Chief Executive Officer 3
